NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          SEP 01 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

HILDA JUAN MARTINEZ,                             No. 08-71550

               Petitioner,                       Agency No. A096-339-714

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges .

       Hilda Juan Martinez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings based on ineffective assistance of counsel. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen, and review de novo constitutional questions, including claims

of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-

92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Martinez’s motion to reopen

because she failed to establish that her former attorney’s alleged ineffective

assistance resulted in prejudice. See id. at 793-94 (to prevail on an ineffective

assistance of counsel claim, a petitioner must demonstrate prejudice).

      PETITION FOR REVIEW DENIED.




                                           2                                     08-71550